Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on May 28, 2020, the amendments to the claims filed on February 7, 2022, and the Request for Continued Examination filed on July 5, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11 and product Claim 16.  Claim 1 recites the limitations of detecting, by a service provide through a first service, session activity data for a user during a session between the user and the service provider; determining, by the service provider, that the session activity data indicates a prohibited activity by the user with the service provider; determining by the service provider from the first service during the session, data of a user associated with a merchant account registered with a merchant for a merchant service in response to potentially fraudulent activity; receiving, by the service provider from the merchant, a request comprising a unique token identifier for initiating a risk assessment operation to generate an assessment score for the user associated with the potentially fraudulent activity, the assessment score indicating a level of risk between the user and the merchant account; selecting a risk assessment engine of a plurality of risk assessment engines to perform the risk assessment operation and to generate the assessment score and a narrative associated with the assessment score, wherein the risk assessment engine comprises at least on machine learning model configured to perform the risk assessment operation using a plurality of trained nodes of the at least one machine learning model; generating, using the at least one machine learning model of risk assessment engine, the assessment score based on the session activity data and the device data; generating, based on the at least one machine learning model, the narrative for the user, wherein the narrative comprises a textual explanation of the assessment score; sending, to the merchant, a message comprising a unique device identifier for the user, the assessment score, and the narrative associated with the assessment score; and issuing a remedial action for the merchant account based on the assessment score.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Assessing risk recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The server provider server, a first service server, user device, and merchant server in Claims 1, 11, and 16, and the one or more hardware processors in Claim 11 is just applying generic computer components to the recited abstract limitations.  The risk assessment engine, machine learning model, and application programming interface in Claims 1, 11, and 16 appears to be just software.  Claims 11 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite server provider server, a first service server, user device, and merchant server in Claims 1, 11, and 16, and the one or more hardware processors in Claim 11. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0098, 0100, 0104] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 11, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10, 12-15, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 11, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10, 12-15, and 17-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 9-13) have been fully considered however they are not persuasive.  Specifically, applicant’s arguments that the claims, “provide specific improvements in technology” citing the problems in paragraphs [0003-0004] and the solutions in paragraphs [0014-0016]) (Remarks, pages 10-11).  However the problem that paragraphs [0003-004] lays out that, “the service providers process large amounts of transactions every day and that it is difficult to process the amount without a large compliance team”.  Relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”).  Further, paragraphs [0014-0016] set forth that, “the subject technology enables a service provider to manage risk between entities and merchant and assess device risks for entities to identify potential ATO attacks and/or other types of fraudulent activities such as automated script attacks on their platform[.]”  However, there is nothing in the claim language that suggests that a specific kind of fraudulent activity or ATO attacks are contemplated to be prevented.  Rather the claims are directed towards assessing risk through device data and issuing a remedial action based on the risk assessment.  Therefore, the arguments are not persuasive.

Applicant’s arguments that the claims are analogous to those found statutory in Bascom, (Remarks, pages 11-13), are not found persuasive.  In Bascom, the court held that the inventive concept consisted of installing a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  However, the current claims to do not perform any such filtering action (or its equivalent) that is location specific and user specific.  Further, the claims fail to set forth a specific combination of elements in specific locations but rather disclose known components functioning in their known capacity in their known locations.   Hence, Bascom does not apply here.

Applicant’s arguments that the claims are similar to claim 1 of Example 42, and therefore provide a practical integration of the abstract idea (Remarks, page 11), are acknowledged, however they are not found persuasive.  Specifically, applicant's arguments try to establish eligibility through Office Examples, however the Office Examples are meant to be for training purposes and do not have the force of legal precedent.  Further, claim 1 of Example 42 is found to integrate the abstract idea into a practical application because: 
“The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” (Subject Matter Eligibility Examples: Abstract Ideas, pages 18-19).
The current claims do not standardize a format, automatically generate a message, or transmit a message to all users.  Instead the instant claims perform the abstract idea of processing a loan transaction and upon approval of the loan distribute the funds.  Therefore, Example 42 does not apply. 

Applicant’s arguments that the claims are similar to those found eligible in Amdocs (Remarks, page 12), are acknowledged, however the examiner is of another opinion.  Amdocs was drawn to an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases).  The enhancing limitation requires generic components to operate in an unconventional manner to achieve an improvement in computer functionality.  The current claims do not purport to have an unconventional technological solution to a technological problem nor do they require generic components to operate in an unconventional manner to improve computer functionality.  Hence, Amdocs does not apply.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
7/19/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693